Citation Nr: 1309590	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  07-27 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, including sleep apnea.

2.  Entitlement to service connection for a psychiatric disorder, including posttraumatic stress disorder (PTSD).

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right ankle disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran served on active duty from February 1980 to February 1984 and subsequently in the National Guard.

These claims come before the Board of Veterans' Appeals (Board) on appeal of a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The RO in Montgomery, Alabama, certified this appeal to the Board for appellate review, characterizing one claim as entitlement to service connection for PTSD.  However, the record reflects that the Veteran has been diagnosed with multiple psychiatric disabilities.  Because the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim and reported symptoms and all other information of record, the Board has recharacterized this claim more broadly to encompass all psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding non-represented claimant seeking service connection for psychiatric disability who has no special medical expertise is not competent to provide diagnosis requiring application of medical expertise to facts, which include claimant's description of history and symptoms, and VA should construe claim for service connection based on reasonable expectations of non-expert claimant).

The Board has also recharacterized the Veteran's right ankle claim as one to reopen.  In a statement of the case issued in September 2007 and supplemental statements of the case issued in June 2009 and August 2010, the RO characterized this claim as entitlement to service connection for a right ankle disorder.  However, whether new and material evidence has been received to reopen a claim is a legal issue the Board is required to address even when the RO reopens a claim and denies it on its merits.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)); Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); VAOPGCPREC 05-92.  

The Veteran and his spouse testified in support of these claims during hearings held in March 2007 and November 2010, the former at the RO before a Decision Review Officer, the latter by video-conference before the undersigned Veterans Law Judge.  In November 2010, the Board remanded these claims to the RO for additional action.  

A review of the Virtual VA paperless claims processing system reveals no additional pertinent documents for consideration in support of these claims.

The Board addresses the claims of entitlement to service connection for a sleep disorder, to include sleep apnea, and entitlement to service connection for a psychiatric disorder, including PTSD, in the REMAND section of this decision, below, and REMANDS those claims to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  In a rating decision dated February 1993 and a letter dated May 1995, the RO denied entitlement to service connection for a right ankle disorder.  The Veteran did not appeal.

2.  The evidence received since May 1995 is either cumulative or redundant of the evidence previously of record, or when considered with the evidence previously of record, does not raise a reasonable possibility of substantiating the claim for service connection for a right ankle disorder.



CONCLUSIONS OF LAW

1.  The May 1995 decision denying the Veteran entitlement to service connection for a right ankle disorder is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1994). 

2.  New and material evidence has not been received to reopen a claim of entitlement to service connection for a right ankle disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

A.  Notice

The VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  

In the context of a claim that has been previously denied, the notice must inform the claimant of the evidence and information necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  In informing the claimant of what evidence would be considered new and material, VA must examine the basis for the denial in the prior decision and identify the evidence that would substantiate the element(s) of a service connection claim found lacking in the previous denial.  Id.  

Notice under the VCAA must be provided a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).

In letters dated May 2005, May 2007, April 2009, November 2010, February 2011, May 2011, December 2011 and March 2012 and a Memorandum dated May 2009, the RO informed the Veteran of the evidence needed to substantiate his petition to reopen, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was reviewing his petition pursuant to that duty.  The RO also notified the Veteran of the basis of the last denial of his claim for service connection for a right ankle disorder.  

The RO identified the evidence it had requested and/or received and the evidence it was responsible for securing.  It specifically indicated that it had attempted to obtain the Veteran's complete service treatment file, including from the Veteran's service in the National Guard, but that it had received negative responses indicating that not all of the file was available.  

Where a veteran's service medical records have been destroyed or lost, the Board is under a duty to advise the claimant to obtain other forms of evidence, such as lay testimony, to support his claim  See Dixon v. Derwinski, 3 Vet. App. 261 (1992).  During the March 2007 hearing, the Decision Review Officer informed the Veteran that his service treatment file appeared to be incomplete and explained to him the importance of submitting any copies of service records he had in his possession.  The Decision Review Officer also suggested other evidence the Veteran could submit on the matter.  By letter dated April 2009, the RO reiterated that there were service treatment records missing and informed the Veteran of alternative forms of evidence he could submit, including buddy statements, to establish the service incurrence element of a service connection claim.

The RO sent some of these notice letters after initially deciding the Veteran's claims.  They are thus untimely.  The RO cured this timing defect later by readjudicating the claims in a supplemental statement of the case issued in April 2012.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

B.  Assistance

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).

In the context of a claim to reopen, VA's duty to assist is limited to the following: (1) making reasonable efforts to obtain non-Federal department or agency records; (2) obtaining records in the custody of a Federal department or agency; and 
(3) obtaining VA and military records.  38 C.F.R. § 3.159(c)(1), (2) and (3).  

The RO in this case tried to secure and associate with the claims file all evidence the Veteran identified as being pertinent to his claims, including service and post-service treatment records and the medical information upon which the Social Security Administration (SSA) relied in deciding the Veteran's disability claim.  As previously indicated, however, it was unsuccessful with regard to its efforts to obtain all of the Veteran's service treatment records.   

In a case in which a veteran's service records are unavailable through no fault of his own, there is a heightened duty for VA to assist the veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a veteran in developing facts pertaining to his claim in a case in which service medical records are presumed destroyed includes the obligation to search for alternative medical records).  The legal standard for proving a claim for service connection is not lowered, rather, the Board's obligation to evaluate and discuss its decision and all of the favorable evidence increases.  Russo v. Brown, 9 Vet. App. 46 (1996).  There is no presumption, either in favor of the claimant or against VA, arising from missing records.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).

In this case, with the information the Veteran provided, the RO attempted to reconstruct the Veteran's service records.  It contacted Womack Army Medical Center at Fort Bragg directly for records of the Veteran's alleged in-service right ankle fracture and treatment.  Unfortunately, however, the RO received a response indicating that there were no records referencing the Veteran and that all records had been retired to the National Personnel Records Center (NPRC).  Some additional clinical records were thereafter obtained from the NPRC in October 2011.

The RO afforded the Veteran two hearings, during which he had an opportunity to discuss his right ankle.  The RO did not afford the Veteran a VA examination in support of his right ankle claim; however, such action is not mandated.  As noted above, in the context of a claim to reopen, VA's duty to assist does not include affording a claimant a VA examination.  


II.  Analysis

The Veteran seeks service connection for a right ankle disorder.  According to written statements he submitted in support of this claim and his hearing testimony, he fractured his right ankle in the fall (most likely October) of 1983, while serving at Fort Bragg, North Carolina.  He asserts that the injury occurred when he was running PT one morning and he slipped on a rock.  Allegedly, this injury necessitated hospitalization on base for a few days, casting for three months, and the subsequent use of crutches, after which he experienced continuous right ankle problems.  The Veteran claims that, immediately after discharge in 1984, he sought treatment at the Montgomery, Alabama VA for his right ankle problems and, since then, he has continued to seek right ankle treatment there.  Allegedly, he is on medication for his right ankle disorder.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  Generally, to prevail on the issue of service connection, there must be competent evidence of: (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The RO previously denied the Veteran's claim for service connection for a right ankle disorder in a rating decision dated February 1993.  The RO again denied this claim in a letter dated May 1995.  In deciding this claim, the RO considered the available service treatment records (consisting of dental records and a 1979 entrance examination) and post-service treatment records.  The RO found that a current right ankle disorder was not shown.  

In the May 1995 letter, the RO notified the Veteran of his appellate rights with regard to the decision.  The Veteran did not, however, appeal it.  No new and material evidence was received within one year of that decision.  See 38 C.F.R. § 3.156(b).  The May 1995 decision is thus final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994). 

The Veteran attempted to reopen this claim by written statement received in April 2005.  A claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all of the evidence of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 (1996).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  The Court interpreted the phrase 'raise[s] a reasonable possibility of substantiating the claim' as 'enabling rather than precluding reopening,' and emphasized that the relevant regulation was designed to be consistent with 38 C.F.R. § 3.159(c)(4), which 'does not require new and material evidence as to each previously unproven element of a claim.'  Id. at 120.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The evidence that is considered to determine whether new and material evidence has been received is the evidence associated with the claims file since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. at 273.  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence that has been associated with the claims file since the RO's May 1995 decision includes service personnel records, information from SSA and the Defense Personnel Records Information Retrieval System (DPRIS), VA and private post-service treatment records, service treatment (clinical) records, the Veteran's hearing testimony and written statements, and VA examination reports.  

Under the provisions of 38 C.F.R. § 3.156(c), notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section. Such records include, but are not limited to service records that are related to a claimed inservice event, injury, or disease.  See 38 C.F.R. § 3.156(c)(i).  Here, although service personnel records and service clinical records have been obtained since May 1995, they are not related to a right ankle injury or disorder.  These records do not reference the Veteran's right ankle.  Therefore, VA need not reconsider the claim.

The Veteran's written statements and hearing testimony reflect his belief that he has residuals of an in-service right ankle fracture.  At the time of the prior denial, the Veteran's initial application for service connection was of record and included the Veteran's statement that he broke his right ankle in 1983, during active service, and that he was claiming service connection for that disability.  The written statements and testimony dated since the initial denial essentially reiterate the prior assertion and are therefore not new.  

The remainder of the evidence is new.  It is neither cumulative, nor redundant of the evidence previously of record.  It is not, however, material.  By itself or when considered with the evidence previously of record, it does not relate to an unestablished fact necessary to substantiate this claim, or raise a reasonable possibility of substantiating it.  The service personnel records and service clinical records, information from DPRIS, private post-service treatment records, and VA examination reports do not mention the Veteran's right ankle.  

The VA treatment records include reports of post-service July 2001 injury when the Veteran stepped in a hole and injured his right leg.  July 2001 right ankle x-rays showed no abnormalities and specifically note that there is no evidence of a fracture.  The Veteran later complained of right ankle pain in November 2006.  In December 2010, he stated that he broke his right ankle during service and that it recently began bothering him.  He again complained of right ankle pain in April 2012.  A right ankle disorder was not diagnosed at any time.  These records do not show any residuals of a right ankle fracture or diagnose a current right ankle disorder.  The absence of evidence of a current right ankle disorder formed the basis of the RO's previous denial of the claim of entitlement to service connection for a right ankle disorder.  Given that this type of evidence remains absent from the claims file, the Board must deny the Veteran's petition to reopen this claim.  


ORDER

New and material evidence not having been received, the petition to reopen the claim of entitlement to service connection for a right ankle disorder is denied.

REMAND

Prior to adjudicating the claims of entitlement to service connection for a sleep disorder, including sleep apnea, and entitlement to service connection for a psychiatric disorder, including PTSD, additional development is necessary.  See 38 C.F.R. § 19.9 (2012). 

When the Veteran filed these claims, he specifically identified PTSD as the psychiatric disability for which he was claiming service connection.  Since then, during outpatient treatment visits and a VA examination, he has reported mental health symptoms, including depression, anxiety and sleeping issues, which a VA examiner has attributed to other psychiatric disabilities.  In addition, he has testified that his sleeping issues are part of his PTSD or other mental health disability.  As previously indicated, pursuant to Clemons, 23 Vet. App. at 1, the Board recharacterized the claim for service connection for PTSD as is shown on the title page of this decision.  The RO has adjudicated only a portion of this claim, or more specifically, whether the Veteran is entitled to service connection for PTSD.  It has not adjudicated whether the Veteran is entitled to service connection for any other psychiatric disability, including those diagnosed in April 2011 during a VA examination.  Such action is needed on remand.  

In addition, during his April 2011 VA examination, the Veteran reported that, from 2005 to 2008, he received treatment, including psychotropic medication, for mood and sleep disorders.  He also reported that, since 2010, a private physician has prescribed him Buproprion.  Records of this treatment are not in the claims file and, being pertinent to this claim, must be secured.

Finally, the VA examiner who evaluated the Veteran in April 2011 did not offer an opinion as to whether the Veteran's psychiatric disabilities are related to his active service, including the verified stressor of witnessing a fellow soldier die from a grenade mishap during military training exercises.  The Board thus remanded the appeal to the RO for the purpose of affording the Veteran another VA examination.  

In March 2012, another VA examiner reviewed the claims file and acknowledged the verified in-service stressor, but concluded that the Veteran does not have a psychiatric disability, including PTSD.  He based this conclusion on a finding that the extensive medical records in the claims file are devoid of any mental health symptoms.  The examiner's opinion in this regard is inadequate as it is based on an inaccurate accounting of the medical record.  According to information recently received from SSA, during the 1990s, the Veteran received treatment, including medication, for sleeping difficulties and other mental health disturbances and physicians diagnosed the Veteran with insomnia, PTSD and anxiety.  Two such physicians attributed the PTSD to the verified in-service stressor.  Recently, during the April 2011 VA examination, an examiner diagnosed the Veteran with anxiety disorder, not otherwise specified, and depressive disorder, not otherwise specified.  Another review of the claims file, which contemplates this favorable evidence, and an opinion is needed on remand.

Accordingly, the Board REMANDS these claims for the following action: 

1.  Contact the Veteran and ask him to identify the VA facility where he was treated with psychotropic medication from 2005 to 2008 and the private provider who has treated him with Buproprion since 2010 (see medical history reported during April 2011 VA examination).  Obtain the Veteran's authorization to release the records of the private provider's treatment.   Secure and associate with the claims file all records of this treatment.  

2.  After all pertinent treatment records have been associated with the claims file, transfer the file to a VA psychologist or psychiatrist for an opinion as to whether the Veteran has a psychiatric disability that is related to his active service, including the verified in-service stressor.  Request him or her to do the following:

a.  Review the claims file, including all VA and private treatment records dated in the 1990s, which show treatment for mental health complaints and include psychiatric and sleep disorder diagnoses, the April 2011 VA examination report, which includes psychiatric diagnoses, and all newly obtained VA and private treatment records dated since 2005;  


b.  Indicate in writing in the report that the review included all pertinent information; 

c.  Diagnose all psychiatric and sleep disorders shown to exist and offer an opinion as to whether any such disorder is related to the Veteran's active service, including the verified in-service stressor of witnessing a fellow soldier die from a grenade mishap during military training exercises; 

d.  If no such disorder currently exists, offer an opinion as to whether any psychiatric and sleep disorder diagnosed during the course of this appeal is related to the Veteran's active service, including the verified in-service stressor; 

e.  Provide detailed rationale with references to the record for all opinions expressed; and 

f.  If an opinion cannot be expressed without resorting to speculation, indicate in writing in the record why such is the case and whether there is additional evidence that should be secured to aid in providing such an opinion. 

3.  Next, review the evidence procured as a result of this remand and ensure that the remand directives have been accomplished, and return the case to the VA examiner(s) if all questions posed are not answered. 

4.  Finally, readjudicate the claims on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide him and his representative with a SSOC and allow an appropriate time for response.   

The Board intimates no opinion as to the ultimate outcome in this case, but advises the Veteran that he has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999). 

These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


